Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on 02/11/2022.

The application has been amended as follows:

In claim 1, after “according to an obstacle characteristic;” in line 3, remove:
“and”

In claim 1, before the first wherein clause and after “building a map and marking the obstacle, and recording the type of the obstacle;” in line 5, add:
"and


In claim 12, after “obtained through classification according to an obstacle characteristic;” in line 4, remove:
“and”.

In claim 12, before the first wherein clause and after “performing an obstacle avoidance process according to the type of the newly added obstacle;” in lines 5-6, add:
“and
controlling a mobile robot according to the obstacle avoidance process;".

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Salfity (WO 2019/089017 A1) discloses a map building method, comprising:
identifying a detected obstacle (In paragraph [0036], Salfity discloses that “once the image data is obtained, image analysis may be performed to detect objects that are present in the scene, and to further determine a classification of the detected objects”), and determining a type of the obstacle according to an identification result from a plurality of obstacle types obtained through classification according to an obstacle characteristic (In paragraph [0039], Salfity discloses utilizing “image recognition and/or object detection analysis, in which a detected object is determined to be of a dynamic class or other classification based on detected characteristics of the object as depicted in a captured scene”); and
building a map and marking the obstacle, and recording the type of the obstacle (In paragraph [0041], Salfity discloses the control system 200 may generate at least a first layer of an occupancy map 
wherein the plurality of obstacle types comprise a stabilization type and a violent-change type (In paragraph [0036], Salfity discloses that the classifications, for example, corresponding to “(i) a fixed classification, where each object of the fixed classification is deemed to be static and persistently positioned, at least over a duration of time in which the robot can be expected to traverse the given region multiple times; (ii) a static and unfixed classification, where each object of the static and unfixed classification is deemed to not be persistently positioned; and/or (iii) a dynamic classification, where each object of the dynamic classification is either deemed to be in movement or inherently capable of movement”; the examiner understands classifications (i) and (ii) to be a stabilization type, and classification (iii) to be a violent-change type).
Salfity does not explicitly disclose wherein the plurality of obstacle types comprise a negotiation type and a risk type; and
wherein a maintenance area of a violent-change type obstacle map layer is smaller than a maintenance area of a risk type obstacle map laver, a maintenance area of a negotiation type obstacle map layer and a maintenance area of a stabilization type obstacle map layer.
Lee 355 (US 2018/0239355 A1) teaches wherein the plurality of obstacle types comprise a negotiation type (In paragraph [0066], Lee 355 teaches that it can be determined whether or not a person exists in a corresponding region in step S630; the examiner understands determining whether or not a detected object is a person to be equivalent to determining if the obstacle is a negotiation type 
The combination of Salfity and Lee 355 does not explicitly disclose wherein the plurality of obstacle types comprise a risk type; and
wherein a maintenance area of a violent-change type obstacle map layer is smaller than a maintenance area of a risk type obstacle map laver, a maintenance area of a negotiation type obstacle map layer and a maintenance area of a stabilization type obstacle map layer.
Millard (US 2019/0187703 A1) teaches wherein the plurality of obstacle types comprise a risk type (In paragraph [0004], Millard teaches that obstacles that are determined to be in different semantic classes have different constraints for how the robot is permitted to move relative to them, including that, for example, “the planning policy for sensitive objects (e.g., a china cabinet) may impose a higher cost in regulating the robot's speed in proximity of the object than more durable objects such as a sofa”; the examiner understands sensitive objects to be equivalent to a risk type).
The combination of Salfity, Lee 355, and Millard does not explicitly disclose wherein a maintenance area of a violent-change type obstacle map layer is smaller than a maintenance area of a risk type obstacle map laver, a maintenance area of a negotiation type obstacle map layer and a maintenance area of a stabilization type obstacle map layer.

Similar reasoning to that of claim 1 is applied to independent claim 12.

Claims 1-15 and 29-32 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665